http://www.gses.com FOR IMMEDIATE RELEASE GSE Systems Announces Fourth Quarter and Year End 2007 Financial Results Strategic Accomplishments in 2007 Provide Strong Foundations for Growth Baltimore, Maryland, March 17, 2008 GSE Systems, Inc. (GSE) (AMEX:GVP), a leading global provider of real-time simulation and training solutions to the energy, process, manufacturing and government sectors, reported that revenue for the three months ended December 31, 2007 was $8.131 million which was slightly higher than the revenue reported for the three months ended December 31, 2006 of $8.07 million. GSE reported operating income of $522,000 for the fourth quarter of 2007 as compared to operating income of $763,000 in the fourth quarter of 2006. Net income for the December 31, 2007 quarter was $487,000 as compared to net income of $430,000 for the December 31, 2006 quarter. The Company recorded a tax benefit of $186,000 in the fourth quarter 2007.Net income attributed to common shareholders (arrived at by deducting the preferred stock dividends from net income) was $487,000 in the fourth quarter 2007 or $.03 per share on both a basic and diluted basis compared to net income of $351,000 or $.03 per share on both a basic and diluted basis for the fourth quarter of 2006.The remaining outstanding shares of the Company’s Series A Cumulative Convertible Preferred Stock were converted to GSE Common Stock on March 7, GSE reported revenue for the twelve months ended December 31, 2007 of $31.9 million, a 16% increase from the revenue reported for the twelve months ended December 31, 2006 of $27.5 million.GSE reported operating income of $2.2 million for the twelve months ended December 31, 2007 as compared to operating income of $2.1 million for the twelve months ended December 31, The net income attributed to shareholders (arrived at by deducting the preferred stock dividends from net income) was $1.1 million for the twelve months ended December 31, 2007 or $.09 per share on a basic basis and $.08 per share on a diluted basis compared to a net loss of $(625,000) or $(.07) per share on both a basic and diluted basis for the twelve months ended December 31, 2006. The net loss for the year ended December 31, 2006 included a $1.4 million, one time, non-cash charge for the extinguishment of debt taken in the first quarter.Excluding this charge, the Company’s income before income taxes for the twelve months ended December 31, 2006 would have equaled GSE’s backlog as of December 31, 2007 was approximately $24.6 million compared to a backlog of $18.5 million at December 31, 2006.Backlog is defined as the remaining value of signed contracts or authorizations to commence work and does not include any value for contracts currently being negotiated or for contracts that have been signed since December 31, 2007.The backlog reported above does not include the vast majority of the multimillion dollar contract relating to the Westinghouse Electric Company, LLC (“Westinghouse”) AP1000 full scope nuclear simulator at the Sanmen facility in China. As discussed in the Company’s February 19, 2008 press release, contracts were signed in February 2008 for the balance of work relating to Sanmen and therefore will be reflected in backlog for the period ending March 31, 2008. All contracts are subject to possible delays, cancellations, or scope changes which could increase or decrease the contract value. John V.
